 
 
IV 
111th CONGRESS
1st Session
H. RES. 928 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2009 
Ms. Richardson (for herself, Mr. Oberstar, Ms. Lee of California, Mr. McDermott, Ms. Moore of Wisconsin, Mr. Stark, Mr. Johnson of Georgia, Mr. Rush, Ms. Jackson-Lee of Texas, Mr. Carson of Indiana, and Mr. Fattah) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Supporting of the goals and ideals of Universal Children’s Day to encourage citizens in the United States to share in the mission of improving the lives of all children around the world. 
 
 
Whereas the need to safeguard and protect children was recognized by the international community 85 years ago with the issuance of the Geneva Declaration of the Rights of the Child in 1924 and reaffirmed in 1954 by the United Nations General Assembly’s Resolution 836 (IX); 
Whereas in 1959, the United Nations General Assembly adopted the Declaration of the Rights of the Child in 1959, which declares as a first principle that it is the universal right of every child to develop physically, mentally, morally, spiritually, and socially in a healthy and normal manner and in conditions of freedom and dignity; 
Whereas, on November 20, 1989, the United Nations General Assembly adopted the International Convention on the Rights of the Child (ICRC), a binding treaty to which 176 nations are signatories; 
Whereas the ICRC obligates the international community to guarantee basic survival rights for children such as access to food, clean water, and shelter; 
Whereas the ICRC obligates the international community to protect development rights for children by granting access to education and providing opportunities for exercise and recreation; 
Whereas the ICRC obligates the international community to give priority to the health of children and provide them with the highest standard of medical care possible; 
Whereas the ICRC obligates the international community to assist mentally or physically disabled children by encouraging and facilitating active participation in society; 
Whereas the ICRC obligates the international community to recognize the special needs of child refugees and children left behind in natural disasters, by placing the highest priority on their health and well-being; 
Whereas the ICRC obligates the international community to implement additional safeguards for children to protect them from abuse, neglect, exploitation, working conditions, and trafficking; 
Whereas the ICRC obligates the international community to recognize that the protection of children’s rights are a fundamental tenet of any society; 
Whereas the continuing need to safeguard and protect children is recognized annually on November 20 by the United Nations Children’s Fund, which has a presence in over 150 countries and territories; and 
Whereas November 20 is set aside to promote the welfare of all children around the world: Now, therefore, be it 
 
That the House of Representatives supports the goals and ideals of a Universal Children’s Day and encourages the people of the United States to help improve the lives of all children around the world.  
 
